 

THIS CONVERTIBLE NOTE PURCHASE AND CONVERSION AGREEMENT (this “Agreement”) dated
as of June 4, 2015 by and between H. Deworth Williams, with offices for purposes
of this Agreement at 2681 East Parleys Way, Suite 204, SLC, UT 84109 (“Seller”),
and each of the Purchasers set forth on Annex I attached hereto (each a
“Purchaser,” and collectively, the “Purchasers”).

 

WHEREAS, Seller owns and is selling pursuant to this Agreement in the amounts,
to the Purchasers and for the purchase prices set forth on Annex I to this
Agreement, a certain convertible note of the Company (the “Note”), acquired by
the Seller on or about September 3, 2013; and on or about July 3, 2014, the
Seller assigned $60,000 aggregate principle amount under the Note to a third
party;

 

WHEREAS, the Company’s common stock (the “Common Stock”) is registered pursuant
to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is quoted on the OTCQB under the symbol “UPNT.”

 

WHEREAS, Purchasers desire to purchase and Seller agrees to assign, convey and
sell all right, title and interest in and to the Note, including the principal
amount and all accrued interest as of the effective date of this Agreement, all
on the terms and conditions set forth herein;

 

WHEREAS, simultaneously with the Closing (as defined below) and the purchase of
the Note by the Purchasers from the Seller, the Note shall automatically be
converted into an aggregate of 10,000,000 pre 10 for 1 reverse split restricted
shares of Common Stock in such amounts per Purchaser as set forth on Annex I
hereto.

 

WHEREAS, a copy of the original Note is attached hereto as Exhibit “A”, a copy
of which is also available on the Company’s SEC EDGAR filings;

 

WHEREAS, a copy of the original Note holder’s assignment of the Note to Seller
on September 3, 2013 is attached hereto as Exhibit “B”;

 

WHEREAS, a copy of Seller’s assignment of $60,000 in principal on the Note,
bearing interest at 8% per annum, to the third party on July 3, 2014, is
attached hereto as Exhibit “C”, the Seller thereby retaining the remainder of
the Note; and

 

WHEREAS, Seller is an “affiliate” and control person of the Company as defined
in SEC Rules and therefore, Purchasers will not be able to “tack” Seller’s
holding period on the Note under state and federal securities laws but will
commence a new holding period of their own;

 

NOW, THEREFORE, it is agreed:

 

  1. Definitions. As used herein, the following terms shall have the meanings
set forth below:

 

(a)                “Applicable Law” means any domestic or foreign law, statute,
regulation, rule or ordinance applicable to the businesses or corporate
existence of UPNT or to any individual who is a party to this Agreement.

 

(b)               The “Company” or “UPNT” means Uplift Nutrition Inc., a
publicly held Nevada corporation

 

(c)                “Conversion Shares” means the shares of restricted Common
Stock issued to each Purchaser upon the automatic conversion of each Purchaser’s
purchased portion of the Note.

 

(d)               “Lien” means, with respect to any property or asset
(including, but not limited to, stock certificates or other securities), any
mortgage, lien, pledge, charge, security interest, claim, encumbrance, royalty
interest, any other adverse claim of any kind in respect of such property or
asset, or any other restrictions or limitations of any nature whatsoever.

 

(e)                “Material Adverse Effect” with respect to any entity or group
of entities means any event, change or effect that has or would have a
materially adverse effect on the financial condition, business or results of
operations of such entity or group of entities, taken as a whole.

 

(f)                “Stock Purchase Agreement” or “SPA” means the Stock Purchase
Agreement dated the date hereof by and between the purchaser and sellers named
therein, pursuant to which such sellers shall sell to such purchaser and such
purchaser shall purchase from such sellers 9,476,150 shares of issued and
outstanding restricted Common Stock, substantially simultaneously with the
Closing of the sale of the Note herein from the Seller to the Purchasers and the
automatic simultaneous conversion of such Note into Conversion Shares pursuant
to this Agreement, which 9,476,150 shares as of the date of this Agreement
represent in excess of a majority of the issued and outstanding shares of voting
stock of the Company.

 

(g)               “Tax” (and, with correlative meaning, “Taxes” and “Taxable”)
means:

 

(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and

 

(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and

 

(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.

 

(h)               “Tax Return” means any return, declaration, form, claim for
refund or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

 

(1)

 

 

 

  2. Purchase of the Note; Automatic Conversion. Seller shall sell to
Purchasers, and Purchasers purchase from the Seller the Note for an aggregate
purchase price of Fifty-One Thousand Sixty-One Dollars and No Cents ($51,061.00)
(the “Purchase Price”), all as set forth on Annex I hereto, and Note or evidence
thereof shall be delivered by Seller to the escrow agent below, free and clear
of any and all Liens, encumbrances, and pre-emptive rights, rights of first
refusal and/or similar rights. Each such Purchaser agrees that simultaneously
with the Closing, each Purchaser’s portion of the Note purchased by each
Purchaser from the Seller shall automatically be converted into restricted
Conversion Shares in such amounts as to each Purchaser as set forth on Annex I
hereto.

 

  3. Deliveries to Escrow Agent; Etc. Promptly after the execution of this
Agreement, Purchasers shall (i) deposit the Purchase Price in immediately
available funds into the Lawyer’s Trust Account maintained by Jody Walker Esq.
(the “Escrow Agent”), and (ii) provide to the Escrow Agent duly executed and
notarized irrevocable proxy and lock-up agreement (each an “Irrevocable Proxy,”
and collectively the “Irrevocable Proxies”) in the form substantially annexed
hereto as Exhibit D, pursuant to which each Purchaser agrees (a) not to directly
and/or indirectly sell, assign and/or otherwise transfer any Conversion Shares,
and (b) provide to Sharon Will the right to vote all of the Conversion Shares of
each Purchaser, as set forth in Annex I hereto, in both cases until time as
provided in the Irrevocable Proxy and (iii) Seller shall send to the Escrow
Agent the Note, together with assignment documents sufficient to legally
transfer to each Purchaser each such Purchaser’s dollar amount of the portion of
the Note each Purchaser is purchasing from the Seller as set forth on Annex I
hereto (the “Note and Related Documents”). The Escrow Agent will hold the Note
and Related Documents and Irrevocable Proxies in escrow pending the Closing of
the sale of the Note and/or the termination of this Agreement. Upon receipt of
notice of termination given by either party pursuant to Section 10 hereof, the
Escrow Agent shall return the Note and the Related Documents to the Seller and
return the aggregate Purchase Price to the Purchasers.

 

  4. The Closing. The purchase and sale of the Note will be consummated (the
“Closing”) promptly following the satisfaction of the conditions set forth in
Section 9 hereof. The date of the Closing is referred to herein as the “Closing
Date.” The Closing shall be effected as follows:

 

(a)    On the Closing Date, the Seller shall deliver to the Escrow Agent the
following documents and instruments (“Seller Deliverables”):

 

                                i.            [INTENTIONALLY LEFT BLANK] ;

                              ii.            [INTENTIONALLY LEFT BLANK] ; and

 

                            iii.            a general release from the Seller
(the “Seller’s General Releases”), in form satisfactory to Purchasers of all
claims and liabilities, if any, of UPNT to Seller, its Affiliates and related
persons; including, but not limited to, all obligations under the Note, which
accrues interest at a rate of 8% per annum, which is in the principal amount as
follows: $41,312 aggregate principal amount as of December 31, 2014 and
$47,311.67 aggregate principal amount as of March 31, 2015 (plus $2,463 of
“accrued interest payable—related party” as of December 31, 2014 and a total of
$3,395.07 in accrued interest payable as of March 31, 2015 which is reflected in
the line items “Due to Related Party” in UPNT’s audited balance sheet in its
audited financial statements for the year ended December 31, 2014 included in
UPNT’S Annual Report on Form 10-K for year ended December 31, 2014 (the “2014
10-K”); which aggregate principal amount of the Note has increased by $5,999.67
from December 31, 2014, through and including the Closing Date (excluding
non-compounding interest on such principal amount at the rate of 8% per annum,
which the parties agree shall be $9,151), of which such $5,999.67 additional
principal amount was a result of additional funds loaned to UPNT by Seller or
his alter ego Blue Cap, a Nevada corporation, which such $5,999.67 is reflected
in bank statements provided to the Purchasers at or prior to Closing from HD
Williams/Blue Cap and UPNT showing $6,000 funds debited from Blue Cap’s bank
account at Wells Fargo Bank, Salt Lake City, and $6,000 funds credited to UPNT’s
bank account Chase Bank, Salt Lake City, at March end 2015.

 

(b)   On the Closing Date, the Escrow Agent, in breaking escrow, shall (i)
deliver to each Purchaser (I) copies of Note and Related Documents related to
each such Purchaser’s purchased portion of the Note being purchased from the
Seller as set forth opposite each such Purchaser’s name on Annex I hereto (or by
means of a letter executed by the Seller or its counsel setting forth the dollar
amount paid for each Purchaser’s purchased portion of the Note, the principal
amount of the Note, and amount of the Conversion Shares of each such Purchaser’s
purchased portion of the Note was converted into, all of which amounts to be the
same amounts as set forth in Annex I hereto), and (II) the other Seller
Deliverables, (ii) deliver to the Company and its stock transfer agent copies of
the Note and Related Documents for cancellation, (iii) deliver to Ms. Will the
executed and dated Irrevocable Proxies and (iv) thereupon bank wire the $51,061
Purchase Price to the Attorney Trust Account of Mabey & Coombs, L.C., the
Seller’s legal counsel with Chase Bank in Salt Lake City. The escrow agent shall
not be required to wait for UPNT’s transfer agent to physically issue the
certificates representing the Conversion Shares and mail them out to each
Purchaser before escrow can be broken and the purchase price bank-wired to
Seller’s counsel.

 

(c)    The Company shall, simultaneously with the Closing, deliver to the
Company’s transfer agent, Fidelity Transfer Company in Salt Lake City, Utah, a
letter from the Company (and/or if required by the Company’s transfer agent, a
letter from the Company’s legal counsel to the transfer agent), to issue to each
Purchaser the number of restricted Conversion Shares set forth opposite each
Purchaser’s name on Annex I hereto (10,000,000 restricted Conversion Shares in
the aggregate), which represents all Conversion Shares issuable upon conversion
by all Purchasers of each such Purchaser’s portion of the Note purchased from
the Seller at the Closing, which each Purchaser agrees shall be automatically
and simultaneously converted into the number of restricted Conversion Shares set
forth on Annex I, and upon such conversion, the Note shall be immediately
cancelled by the Company and so reflected on the Company and the transfer
agent’s books and records and without any further force or effect. The Note will
thereupon no longer appear on the Company’s financial statements. The transfer
agent shall imprint the stock certificates representing the Conversion Shares
with appropriate restrictive legends as provided in Section 6(c) below, the form
and language of which shall be provided to the transfer agent by counsel. Once
issued, the 10,000,000 restricted Conversion Shares shall thereupon be mailed by
the transfer agent to each Purchaser at the address reflected in Annex I hereto
upon its receipt of the Note and Related Documents and this Agreement and any
corollary instructions. This paragraph shall operate as sufficient instructions
for the transfer agent to do so unless, as stated above, the transfer agent
requires additional instructions from Seller and/or the Company’s counsel.

 

(d)   Each of the parties hereto agrees to deliver such additional documents and
instruments as may be necessary to carry out the transaction contemplated by
this Agreement.

 

(2)

 

 

 

  5. Seller’s Representations and Warranties.

(a)    Seller’s Warranties Regarding UPNT. The Seller warrants and represent to
each Purchaser that:

 

  (i) Organization and Standing. UPNT is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
power and authority to carry on its business as now conducted. UPNT is qualified
to do business as a foreign corporation in every other state in which it
operates to the extent required by the laws of such states. The copies of the
Articles of Incorporation and Bylaws (each as amended through and including the
Closing) of UPNT previously delivered to the Purchasers are true and complete as
of the date hereof.

 

  (ii) Capitalization. UPNT's entire authorized capital stock consists of
100,000,000 shares of common stock, par value $0.001 per share and 10,000,000
shares of preferred stock, par value $0.001 per share, the rights and
preferences for which have not yet been established but which the Board has the
power and authority to designate under Nevada law. As of the date hereof and at
the Closing, the total issued and outstanding capital stock of UPNT shall
consist of 13,892,597 shares of Common Stock, the same number of shares that
have been issued and outstanding in UPNT since February 2014. As of the date
hereof and at the Closing, there will be no other voting or equity securities of
UPNT issued and outstanding, and no outstanding subscriptions, warrants, calls,
options, rights, commitments or agreements by which UPNT is bound, the only
exception being two Notes (the “2 Notes”) accruing interest at a rate of 8% per
annum, one of which is the Note being sold to the Purchasers pursuant to this
Agreement, the other being a note (the “Cowle Note”), in the principal amount of
$60,000 as of both December 31, 2014 and March 31, 2015 (plus $7,967 of accrued
and unpaid interest as of December 31, 2014 and a total of $9,151 of accrued and
unpaid interest as of March 31, 2015), both Notes being reflected in the line
items “Due to Related Party” and “Note Payable” in UPNT’s audited balance sheet
in its audited financial statements for the year ended December 31, 2014
included in UPNT’S 2014 10-K.

 

  (iii) Issuance of Shares. All outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and non-assessable, and were
not issued in violation of any Applicable Law and are not subject to any
rescission or similar rights.

 

  (iv) Corporate Records. All of UPNT’s books and records, including, without
limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up-to-date, complete and reflect
accurately and fairly the conduct of its business in all material respects since
its date of incorporation.

 

  (v) Liabilities. UPNT will have no liabilities at Closing other than the
principal amount and accrued but unpaid interest on the 2 Notes, as set forth in
Section 5(a)(ii) above. The 2 Notes, only one of which is subject hereof, will
be duly sold and assigned at or prior to Closing, leaving such purchasers of the
2 Notes as the only creditors of the Company.

     

  (vi) Agreements. At the Closing, UPNT will not be bound by any contract,
agreement, lease, commitment, guarantee or arrangement of any kind, except as
provided herein. It will, however, continue to maintain its marketing and
distribution contracts intact in regards to its continued offer and sale of
Gray-to-Great and Mitigators, including any other or additional products that
UPNT may be marketing by the time of closing. These marketing/distribution
agreements shall survive the Closing.

 

  (vii) Taxes. UPNT has filed all Tax Returns that it is required to file with
all governmental agencies, wherever situate, and has paid or accrued for payment
all Taxes as shown on such Returns, except for Taxes being contested in good
faith. There is no material claim for Taxes that is a Lien against the property
of UPNT other than Liens for Taxes not yet due and payable.

 

  (viii) Pending Actions. There are no legal actions, lawsuits, proceedings or
investigations, either administrative or judicial, pending or threatened,
against or affecting UPNT or against UPNT’s current or former Officers or
Directors that arose out of their operation of UPNT. UPNT is not subject to any
order, writ, judgment, injunction, decree, determination or award of any court,
arbitrator or administrative, governmental or regulatory authority or body.

 

  (ix) No Violation of Agreements. Neither the execution and delivery of this
Agreement and the carrying out of its purposes by the Seller nor the execution
and delivery and the carrying out of the agreements and performance of the
obligations by UPNT as contemplated herein, will result in the breach of any of
the terms or conditions of, or constitute a default under or violate, UPNT’s
Certificate of Incorporation or Bylaws (each as amended through the Closing) or
any agreement, lease, mortgage, bond, indenture, license or other document or
undertaking, oral or written, to which UPNT is a party or is bound or may be
affected, nor will such execution, delivery and carrying out violate any order,
writ, injunction, decree, law, rule or regulation of any court, regulatory
agency or other governmental body.

 

  (x) Trading Status. UPNT’s common stock is listed for quotation on the OTCQB
with OTC Markets Group, Inc., under the symbol “UPNT.” To the best of Seller’s
knowledge, UPNT has not been threatened and is not subject to removal of its
common stock from the OTCQB nor of any actions by the Seller or any other person
that could result in the Common Stock no longer being eligible to be quoted on
the OTCQB.

 

  (xi) SEC Status. The common stock of UPNT is registered pursuant to Section
12(g) of the Securities and Exchange Act of 1934, as amended (the “Exchange
Act”). During the prior 2 years, UPNT has filed all reports on a timely basis
required by the applicable regulations of the SEC and is current in its SEC
reporting requirements. All of the filings by UPNT under the Exchanges Act
within the past two years were true, correct and complete in all material
respects when filed to the best knowledge, information and belief of the Seller,
were not misleading, and did not omit to state any material fact which was
necessary to make the statements contained in such public filings not misleading
in any material respect. While UPNT’s EDGAR filings check the “non-shell” box on
EDGAR filing cover or caption sheets and while Seller has a good faith belief
that UPNT has had continuous operations and non-nominal assets other than cash,
Seller, currently an affiliate and “control person” of the Company, makes no
warranty or guaranty that the Commission might not claim UPNT to be a “Shell
Company” (as defined in Rule 405 of the Commission’s General Rules and
Regulations.

 

  (xii) Compliance with Laws. UPNT’s operations have been conducted in all
material respects in accordance with all applicable statutes, laws, rules and
regulations. UPNT is not in violation of any Applicable Law.

 

  (xiii) Absence of Certain Changes or Events. Since December 31, 2014 and
except as provided in the 2014 10-K:

 

(A) there has not been (i) any change that has had or would have a Material
Adverse Effect on the business, operations, properties, assets, or condition of
UPNT or (ii) any damage, destruction, or loss to UPNT (whether or not covered by
insurance) materially and adversely affecting the business, operations,
properties, assets, or condition of UPNT;

 

(B) UPNT has not (i) declared or made, or agreed to declare or make, any payment
of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any
outstanding capital stock; (ii) waived any rights of value which in the
aggregate are extraordinary or material considering the business of UPNT; or
(iii) made any material change in its method of management, operation, or
accounting;

 

(C) UPNT has not become subject to any law or regulation which has had or would
in the future be substantially likely to have a Material Adverse Effect on UPNT.

 

(3)

 

 

 

  (xiv) Consultants, Finders or Agents. See Section 7 below.

 

  (xv) No Insurance. UPNT maintains no insurance, nor does it maintain any
insurance in connection with its past marketing of X-Mint, Tonify, Gray-to-Great
or Mitigators on the Internet through its website, www.upliftnutritioninc.com.
UPNT maintains no such insurance because UPNT is informed that the companies
that manufacture these products carry substantial products liability and other
insurance and it is UPNT’s understanding that no such insurance is necessary or
required for distributors of such products. Recently UPNT has discontinued
offering X-Mint and Tonify on its website and has concentrated on sales of its
other products, all as disclosed in the 2014 10-K.

 

  (xvi) No Payments to Seller. Seller has not received, directly and/or
indirectly, and Seller has no knowledge of any direct and/or indirect payment
received from UPNT and/or any Affiliate (as defined in the Securities Act),
employee, consultant, directors, officers, related party of UPNT and/or any
affiliate of any such parties or any other person, any funds, securities and/or
other items of value whether of UPNT or any third party related to, in
connection with or arising out of the Note and/or representing repayment of any
principal, payment or of any interest on the Note, and/or as an inducement to
lend money to UPNT or otherwise; and all of the $101,312 ($60,000 + $41,312)
aggregate principal amount of the 2 Notes as of December 31, 2014 (as increased
by approximately $6,000 in principal loaned to the Company by HD Williams and/or
his alter ego, Blue Cap, between December 31, 2014 and the Closing),represents
actual cash loaned to the Company for working capital purposes of the Company
and has not directly and/or indirectly been repaid.

 

  (xvii) Certain Rights. Purchasers shall have no obligation to pay any finder’s
fees, agent fees or commissions in connection with the purchase and sale of the
Note herein. See Section 7 below.

 

  (xviii) DTC Eligible. The shares of Common Stock are DTC eligible and DTC has
not placed a freeze, chill and/or lock-down on the shares of Common Stock; and
the Seller has no reason to believe that DTC has any grounds and/or intends to
take any such action in the future to effectuate a freeze, chill, lockdown or to
make the shares of Common Stock not DTC eligible.

 

  (xix) No Warranties, by Seller, as to UPNT’s Ability to Pay Off Note in Cash
After Closing. Concurrent with this transaction, certain UPNT shareholders,
including Seller, are selling over 50% of the issued and outstanding shares of
UPNT to certain purchasers. Accordingly, Seller will no longer be in control of
the Company after the Closing. As a result, Seller, who will not be in control
of the Company after Closing, can make no representation or warranty to
Purchasers, directly or indirectly, as to the future ability of UPNT to pay back
the Note in cash if that is what any Purchaser seeks in the future. Purchasers
will be required to look to new management in that regard and not any warranty
or representation of Seller.

 

  (xx) No Bad Actor. None of the Seller, any of its predecessors, affiliates, or
any director, executive officer, other officer of Seller or any beneficial owner
(as that term is defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended) of 20% or more of Seller’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with Seller in
any capacity as of the date hereof (each, a “Seller Covered Person” and,
together, “Seller Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”). The Seller has exercised reasonable care to
determine (A) the identity of each person that is a Seller Covered Person; and
(B) whether any Seller Covered Person is subject to a Disqualification Event.
The Seller has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e) of the Securities Act, and has furnished to the
Buyer a copy of any disclosures provided thereunder.

 

(b)   Seller’s Warranties Regarding the Note and the Conversion Shares. Seller
warrants and represents to the Purchasers as follows:

 

  (i) Title to Note. The Seller is the sole and exclusive beneficial and record
owner of the Note, free and clear of all Liens (as defined above), encumbrances,
and rights of first refusal, pre-emptive and similar rights. By the transfer of
the Note hereby, each Purchaser will acquire sole and exclusive good and
marketable title to his, her or its portion of the Note hereby conveyed to him
or her, free and clear of all Liens, including but not limited to, pre-emptive
rights, rights of first refusal and/or similar rights, except for restrictions
imposed by applicable federal and state securities laws.         (ii) No
Consent. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other non-U.S., U.S., state, county, local or other foreign
governmental authority, instrumentality, agency or commission or any third party
is required by or with respect to Seller in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for the filing of a report with the SEC on Form 8-K reporting a
change in control and a Rule 14f-1 Information Statement, both of which UPNT
intends to file in connection with a separate stock sale transaction. In
addition, those directors and officers or other insiders or “affiliates” who
will no longer have such status as a result of this transaction, shall file
Final Form 4’s on Edgar within 2 days of the Closing.

 

 

  (iii) Validity of Agreement. This Agreement has been duly executed by Seller
and constitutes Seller’s valid and binding obligation, except to the extent
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws relating to or effecting generally the enforcement of creditors’
rights. The execution and delivery of this Agreement and the carrying out of its
purposes will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, any agreement, lease, mortgage, bond,
indenture, license or other document or undertaking, oral or written, to which
any Seller is a party or by which any Seller is bound or may be affected, nor
will such execution, delivery and carrying out violate any order, writ,
injunction, decree, law, rule or regulation of any court, regulatory agency or
other governmental body.

 

  (iv) Conversion Shares. The Conversion Shares when issued to each Purchaser
shall be duly and validly authorized, fully paid and non-assessable and shall
vest in each Purchaser absolute and 100% ownership of each such Purchaser's
Conversion Shares free and clear of all Liens and other clouds on title and not
subject to any right of first refusal, pre-emptive rights, rescission rights
and/or other similar rights.

 

(4)

 

 

 

  6. Purchasers’ Warranties. Each Purchaser represents and warrants to Seller,
for each such Purchaser (and not for or about any other Purchaser) that:

 

(a)                Own Account; Not for Distribution. Purchaser is acquiring its
portion of the Note and the Conversion Shares set forth on Annex I for his or
her own account, for investment and not with a view to the sale or distribution
of all or any part of the Note. Upon Closing, no one other than each Purchaser
will have any beneficial interest in the Note, or portions thereof, or the
Conversion Shares purchased by each Purchaser.

 

(b)               Securities Not Registered. Purchasers understand that because
neither the Note nor the Conversion Shares have been registered under the
Securities Act, each Purchaser must continue to bear the economic risk of the
investment for an indefinite time, and the Note or portions thereof and such
Purchaser’s Conversion cannot be sold unless they are subsequently registered or
an exemption from registration is available.

 

(c)                Legend. In addition to legends reflecting the items set forth
in the Irrevocable Proxy and Sections 3(ii)(a) and (b) of this Agreement (the
“Other Legends”), each Purchaser also consents to the placing of a standard
Securities Act restrictive legend (a “1933 Act Legend,” and together with the
Other Legends, collectively, the “Legends”) on all Conversion Shares. As each
Purchaser hereby acknowledges and understands that none of the Conversion Shares
have been registered under the Securities Act, and as each Purchaser has entered
into this Agreement and an Irrevocable Proxy, each Purchaser hereby consents to
the placing of a stop transfer order on the books and records of UPNT and with
the Company’s transfer agent against the Conversion Shares reflecting the
substance of the Legends, which Legends and stop transfer orders against the
Conversion Shares, shall remain in place and be effective with regard to the
1933 Act Legend and stop transfer order reflecting such 1933 Act Legend until
the Conversion Shares may be legally resold or distributed, and with regard to
the Other Legends and stop transfer orders reflecting the substance of the Other
Legends, such Other Legends and related stock transfer orders shall remain in
place and effective until the time set forth in the Irrevocable Proxies, which
removal of all the Legends and stop transfer orders shall require a written
legal opinion addressed to the Purchaser, the Company and the Company’s transfer
agent from a legal counsel hired and paid for by each Purchaser (which legal
counsel and opinion must be reasonably acceptable to the Company) opining that
all such Legends and stop transfer orders may be removed and expressly
indicating the reasons therefore, citing specific documents and applicable laws,
rules and regulations.

 

(d)               Material Information. Purchasers hereby represent and warrant
that he, she or it has been furnished with all information which they deemed
necessary to evaluate the merits and risks of the purchase of the Note and the
Conversion Shares, or any portion thereof, and that he, she or it has had the
opportunity to ask questions and receive answers concerning the Note, the
Conversion Shares and UPNT from the officers and directors of UPNT, and to
obtain any additional information concerning the Note or UPNT necessary to
verify the accuracy of the information furnished or made available in connection
herewith. Each Purchaser is an “accredited investor” as that term is defined in
Rule 405 of the General Rules and Regulations of the Commission and as may be
further defined in all relevant state and federal securities laws, including the
amendments thereto in the Frank-Dodd Financial Reform Act of 2010, which
excludes the equity in one’s personal residence in the calculation of net worth
for “accredited investor” purposes. Each Purchaser has also consulted with
counsel in deciding to enter into this transaction and each Purchaser warrants
and represents that all questions of such counsel have been answered to
counsel’s satisfaction.

 

(e)                Sophistication. Each Purchaser has such knowledge and
experience in financial and business matters so as to be capable of utilizing
said information to evaluate the risks of the prospective investment and to make
an informed investment decision. Purchasers are each able to bear the economic
risk of his or her investment in the Note or any portion thereof and the
Conversion Shares.

 

(f)                No Distribution. Purchasers agree that they will not sell or
otherwise distribute all or any part of the Note or any Conversion Shares until
(1) there is an effective registration statement under the Securities Act and
applicable state securities laws covering any such transaction involving the
Note, and the Conversion Shares or (2) UPNT receives an opinion of legal counsel
stating that such transaction is exempt from registration.

 

(g)            Validity of Agreement. This Agreement has been duly executed by
each Purchaser and constitutes his, her or its valid and binding obligation,
except to the extent limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws relating to or effecting generally the
enforcement of creditors’ rights. The execution and delivery of this Agreement
and the carrying out of its purposes will not result in the breach of any of the
terms or conditions of, or constitute a default under or violate, any agreement,
lease, mortgage, bond, indenture, license or other material document or
undertaking, oral or written, to which each Purchaser is a party or is bound or
may be affected, nor will such execution, delivery and carrying out violate any
order, writ, injunction, decree, law, rule or regulation of any court,
regulatory agency or other governmental body.

 

(h)            Reverse Stock Split. After the 14f-1 Information Statement
mentioned above is effective, the newly appointed Board of Directors agree to
authorize a reverse split of UPNT’s shares on the basis of a 1-for-10 shares and
also, if they so desire, change the name of UPNT to a name of their choosing.
This will require the filing a 14C Information Statement on EDGAR and mailing
the same out to the shareholders of UPNT. It will also require the written
consents of a majority of the shareholders to accomplish this corporate action
under Nevada law given that Nevada law requires a Certificate of Amendment to
Articles to effectuate a reverse split that isn’t reducing the authorized
shares. Such reverse split shall automatically reverse the Conversion Shares on
a 1 for 10 basis.

 

(i)              Knowledge. Each Purchaser has reviewed a copy of, among other
relevant documents, the Note and the Related Documents, the Irrevocable Proxy
and Lock-Up as well as a copy of Stock Purchase Agreement between the Company
and MCB Network Corp. (the “SPA”) and understands all of the terms and
conditions of each.

 

(5)

 

 

 

  7. Third Party Fee. The persons identified as Sellers under the separate Stock
Purchase Agreement referenced herein will pay a fee to one or more persons (the
“3rd Parties”), in connection with that agreement (the “3rd Party Fee”), and,
therefore, no such fee is or will be due and owing under this Agreement and in
no event shall any Purchaser be required to pay a finder’s, agent’s or
consulting fee or commission in connection with this Agreement. Each Purchaser
hereby acknowledges, understands and agrees that the 3rd Party Fee payable to
the 3rd Parties is in the aggregate (i) $30,000 in cash, and (ii) the right to
purchase a $1,403.66 portion of the Cowle Note which $1,403.66 portion of the
Cowle Note shall be convertible into 1,300,000 pre-split restricted shares of
Common Stock. See the SPA.

 

8. Parties’ Covenants.

 

  (a) Announcement. Prior to the Closing, no party hereto nor UPNT shall issue
any press release or otherwise make any public statement with respect to this
Agreement or the transactions contemplated hereby without the prior consent of
the other parties (which consent shall not be unreasonably withheld), except as
may be required by applicable law or securities regulation. The parties will, to
the extent practicable, consult with each other before issuing, and provide each
other the opportunity to review and comment upon, any such press release or
other public statements with respect to this Agreement and the transactions
contemplated hereby whether or not required by Applicable Law.

 

  (b) Access to Information; Inspection by each Purchaser. Prior to the Closing,
Seller will cause UPNT to make available for inspection by the Purchasers and
each of them, during normal business hours, all of UPNT’s records regarding the
securities of the Company and UPNT’s records (including tax records), books of
account, premises, contracts and all other documents in UPNT’s possession or
control that are reasonably requested by any Purchaser to inspect and examine
the business and affairs of UPNT. Seller will cause UPNT’s managerial employees
and regular independent accountants to be available upon reasonable advance
notice to answer questions of the Purchasers concerning the Seller, the Note
and/or any other securities of UPNT, and the business and affairs of UPNT. The
Purchasers will treat and hold as confidential any information it receives from
UPNT in the course of the reviews contemplated by this Section 8(b). No
examination by the Purchasers will, however, constitute a waiver or
relinquishment by the Purchasers of his, hers or their rights to rely on the
Seller’s covenants, representations and warranties made herein or pursuant
hereto.

 

9. Closing Conditions.

 

(a)                Conditions Precedent to Obligations of Purchasers. The
obligations of the Purchasers under this Agreement shall be and are subject to
fulfillment, prior to or at the Closing, of each of the following conditions:

 

  (i) Representations and Warranties. The Seller’s representations set forth in
Section 5 hereof shall be true and correct on the Closing Date, as if such
representations and warranties had been made on and as of the Closing Date, and
Seller shall have delivered to the Purchasers a certification to such effect.

 

  (ii) Performance. The Seller shall have performed or complied with all
agreements, terms and conditions required by this Agreement to be performed or
complied with by him prior to or at the time of the Closing.

 

  (iii) Material Changes. Since the date of this Agreement, UPNT shall not have
suffered a Material Adverse Effect and, without limiting the generality of the
foregoing, there shall be no pending litigation to which UPNT or Seller is a
party which is reasonably likely to have a Material Adverse Effect on UPNT or to
affect the ability of the Seller to sell his Note as contemplated herein.

 

  (iv) Reporting and Trading Status, Etc. The Common Stock will continue to be
listed for trading on the OTCQB, and bid and asked quotations shall be posted as
of the Closing Date, the shares of Common Stock shall continue to be DTC
eligible and DTC shall not have placed any freeze, chill or lock-down on the
shares of Common Stock and the Company shall be current on all of its filings
obligations with the Commission; and neither Seller nor the Purchasers shall
have knowledge, as of Closing, of any facts or circumstances or reason to
believe that any of such status will or could change in the foreseeable future.

 

  (v) Election of Directors. The 2 UPNT current Directors shall have appointed
all of the Purchasers’ nominees to the Board of UPNT, effective at such time as
UPNT’s Rule 14f-1 Information Statement to be mailed to shareholders becomes
effective by operation of law. Thereafter, such 2 UPNT current Directors’
resignations shall become automatically effective. Such newly appointed
directors shall file Form 3’s on Edgar within 2 days of assuming their duties as
Board Members. The resigning directors shall file “final” Form 4’s within 2 days
of the date the 14f-1 is effective.

 

  (vi) Documents Satisfactory. All documents and instruments to be delivered
pursuant to this Agreement shall be reasonably satisfactory in substance and
form to the Purchasers and Purchasers’ counsel, and the Purchasers and
Purchasers’ legal counsel shall have received all such counterpart originals (or
certified or other copies) of such documents as they may reasonably request.

 

(b)               Conditions Precedent to Obligations of Seller. The obligations
of Seller under this Agreement shall be and are subject to fulfillment, prior to
or at the Closing, of each of the following conditions:

 

  (i) Representations and Warranties. The representations and warranties of the
Purchasers set forth in Section 6 hereof shall be true and correct on the
Closing Date, as if such representations and warranties had been made on and as
of the Closing Date.

 

  (ii) Performance. The Purchasers shall have performed or complied with all
agreements, terms and conditions required by this Agreement to be performed or
complied with by them prior to or at the time of the Closing.

 

  (iii) Documents Satisfactory. All documents and instruments to be delivered
pursuant to this Agreement shall be reasonably satisfactory in substance and
form to Seller and his counsel, and Seller and his counsel shall have received
all such counterpart originals (or certified or other copies) of such documents
as they may reasonably request.

 

(6)

 

 

 

10. Termination. This Agreement may be terminated at any time before or at
Closing, by:

 

(a)    The mutual agreement of the parties;

 

(b)   Any party if the Closing has not occurred by May 30, 2015, unless that
party caused the failure to close by its failure to satisfy the covenants
herein;

 

(c)    Any party if any legal proceeding shall have been instituted or shall be
imminently threatening to delay, restrain or prevent the consummation of this
Agreement or any material component thereof;

 

(d)   The Seller, if the Purchasers shall have breached in any material respect
any of their representations, warranties, covenants or other agreements
contained in this Agreement, and the breach cannot be or has not been cured
within thirty (30) calendar days after the giving of written notice by the
Seller to the Purchasers; or

 

(e)    The Purchasers, if Seller shall have breached in any material respect any
of his representations, warranties, covenants or other agreements contained in
this Agreement, and the breach cannot be or has not been cured within thirty
(30) calendar days after the giving of written notice by the Purchasers to the
Seller.

 

Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each party shall bear all costs and
expenses as each party has incurred and no party shall be liable to the other
for such costs and expenses. No party shall have any further liability or
obligation to any other party in the event of such a termination, except for
their respective obligations with respect to Confidential Information (as
defined in Section 10 below).

 

11. Confidentiality. No party will, nor will he permit any of his agents, or
representatives to, use for any purpose (other than evaluation of the
transactions contemplated hereby) or disclose to any third parties, any
“Confidential Information” regarding the other or the business of the other.
Confidential Information regarding UPNT shall consist of information obtained
directly or indirectly from a party to this Agreement in connection with the
transactions contemplated herein, but shall not include: (a) any information
that already had become or later becomes publicly available; (b) any information
that already had been or later is lawfully developed or obtained by the party
receiving the information from independent sources; or (c) any information the
disclosure of which is required by law including, but not limited to, Commission
laws, rules and regulations regarding disclosure of information in Current
Reports on Form 8-K and periodic reports requested to be filed with the
Commission. If this Agreement is terminated without consummation of the stock
purchase contemplated hereunder, each of the parties agrees to return or destroy
all documents (including documents stored in electronic media) containing or
reflecting Confidential Information regarding the other and their respective
businesses.

 

12. Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been given or made as follows:

 

a.          If sent by an overnight air courier with a national reputation, 2
business days after being sent;

 

b.            If sent by facsimile transmission, when transmitted to the fax
numbers noted below and receipt is confirmed by the fax machine; or

 

c.             If sent by email, when sent (but only if the Sender has written
confirmation of such email transmission being sent), or

 

d.            If personally delivered, when delivered.

 

(7)

 

 

 

All notices and other communications under this Agreement shall be sent or
delivered as follows:

 

If to the Purchasers, to:

 

As set forth on Annex I hereto:

 

If to the Seller, to:

 

John Michael Coombs, Esq.

c/o MABEY & COOMBS, L.C.

3098 South Highland Drive, Suite 323

Salt Lake City, UT 84106-6001

Phone No. 801-467-2997

Facsimile: 801-467-3256

Email address: jmcoombs@sisna.com

 

If to the Escrow Agent, to:

 

J. M. Walker & Associates, Attorneys At Law

Attn:  Jody M. Walker

7841 S. Garfield Way

Centennial, CO  80122

Phone: (303) 850-7637

Fax: (303) 482-2731

Email: jmwlkr85@gmail.com

     

 

Each Party may change its address by written notice in accordance with this
Section.

 

13. Provisions Concerning Escrow Agent. The Escrow Agent shall perform her
obligations hereunder subject to the following provisions.

 

(a)                Scope of Duties. The duties of the Escrow Agent shall be
entirely administrative in nature, and the Escrow Agent shall have no fiduciary
obligation to any party hereto. The Escrow Agent shall be obligated to act only
in accordance with written instructions received by him as provided herein,
except that the Escrow Agent shall comply with any final and unappealable order,
judgment or decree of any court of competent jurisdiction received by him. No
implied duties or obligations of any kind shall be read into this Agreement.

 

(b)               Limitation on Liability. In performing his duties hereunder,
the Escrow Agent shall not incur any liability to anyone for any damages, losses
or expenses except for damages, losses or expenses resulting directly from the
willful default, gross negligence or fraud of the Escrow Agent. In no event will
the Escrow Agent be liable for any special, consequential or punitive damages.

 

(c)                Reliance on Counsel, etc. The Escrow Agent shall not in any
case incur liability with respect to any action taken or omitted in good faith
upon advice of counsel, or any action taken or omitted in reliance upon any
written notice, release or other document provided to the Escrow Agent as to the
genuineness of the signatures thereon, the authority of the signatories, its due
execution, the validity and effectiveness of its provisions, or the truth and
accuracy of the information contained therein.

 

(d)               Indemnification of Escrow Agent; Expenses. The Escrow Agent
shall not be responsible for initiating any action, claim or proceeding
hereunder. The Purchasers and the Seller shall jointly and severally indemnify
the Escrow Agent (and his heirs and legal representatives) and hold him and them
harmless from and against, any and all losses, damages, liability and expenses,
including attorney’s fees, incurred by the Escrow Agent in connection with the
performance of his duties hereunder, including but not limited to attorneys’
fees and other costs and expenses of defending against any claim of liability
(except liability arising out of the Escrow Agent’s fraud, willful default or
gross negligence) arising out of this Agreement. The Escrow Agent shall not be
obligated to take any legal or other action hereunder which might in his
judgment involve or cause him to incur any expense or liability unless he shall
have been furnished with acceptable indemnification.

 

(e)                Disputes. In the event of any dispute between the parties, or
if any conflicting demand shall be made upon the Escrow Agent, the Escrow Agent
shall not be required to determine the same or take any action thereon. Rather,
the Escrow Agent may, at his sole option, (a) retain the certificates for the
Note and the other closing documents and instruments in his possession, without
liability to anyone, until such dispute shall have been settled or resolved; or
(b) file a suit in interpleader in the Third Judicial District Court in and for
Salt Lake County, State of Utah, for the purpose of having the respective rights
of the parties adjudicated. The Escrow Agent may, upon initiation of such suit,
deposit the Notes with the court and, upon giving notice thereof to the parties,
the Escrow Agent shall be fully released and discharged from all further
obligations hereunder.

 

(f)                Resignation. The Escrow Agent may resign at any time by
delivering notice to the parties hereto. If the parties fail to advise the
Escrow Agent within ten business days as to the appointment of a successor, the
Escrow Agent may, at his sole option, (a) retain the Purchased Shares and the
other closing documents and instruments in his possession, without liability to
anyone, until such appointment shall have been made; or (b) file a suit in
interpleader in the Third Judicial District Court in and for Salt Lake County,
State of Utah, for the purpose of having a successor appointed. The Escrow Agent
may, upon initiation of such suit, deposit the Purchased Shares with the court
and, upon giving notice thereof to the parties, the Escrow Agent shall be fully
released and discharged from all further obligations hereunder.

 

(g)               Escrow Fees and Costs. The Escrow Agent is being paid its fees
and costs incurred hereunder pursuant to the SPA by the purchaser named in and
pursuant to the SPA and, therefore, no party to this Agreement will be required
to pay any fees or costs in connection with the Escrow Agents duties and
responsibilities hereunder.

 

14. Applicable Law, Etc. This Agreement and the terms and conditions set forth
herein, shall be governed by and construed solely and exclusively in accordance
with the internal laws of the State of Utah without regard to the conflicts of
laws principles thereof. The parties hereto hereby expressly and irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Agreement shall be brought solely in a federal or state court
located in Salt Lake County, State of Utah. By its execution hereof, the parties
hereto covenant and irrevocably submit to the in personam jurisdiction of the
federal and state courts located in Salt Lake County, State of Utah and agree
that any process in any such action may be served upon any of them personally,
or by certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon them
in Salt Lake County, State of Utah. The parties hereto expressly and irrevocably
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto. In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other parties hereto of
all of its reasonable counsel fees and disbursements.

15. Entire Agreement. This Agreement (including the documents and instruments
referred to in this Agreement) and the SPA contain the entire understanding of
the parties with respect to the subject matter contained in this Agreement, and
supersedes and cancels all prior agreements, negotiations, correspondence,
undertakings and communications of the parties, oral or written, respecting such
subject matter.

 

16. Amendment. Neither this Agreement nor any provision may be amended or
modified except by written agreement signed by the Parties hereto.

 

17. Counterparts. This Agreement may be executed in multiple facsimile or
original counterparts. Each of the counterparts shall be deemed an original, and
together they shall constitute one and the same binding Agreement, with one
counterpart being delivered to each Party hereto.

 

 

 

 

 

 

[SIGNATURE PAGE TO FOLLOW]

 

(8)

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first appearing above.

 

PURCHASERS:

 

__________________________________

 

 

__________________________________

 

 

__________________________________

 

 

 

SELLER:

 

 

__________________________________

H. Deworth Williams

 

 

 

The undersigned agrees to undertake the duties and responsibilities of the
Escrow Agent set forth in Section 13 above.

 

ESCROW AGENT

 

 

______________________________

Jody Walker, Esq.

 

 

 

 

(9)

 

 

EXHIBIT A

 

 

COPY OF ORIGINAL NOTE

 

(10)

 

 

EXHIBIT B

 

 

ASSIGNMENT DOCUMENTS OF THE ORIGINAL

NOTE TO THE SELLER DATED SEPTEMBER 3, 2013

 

 

(11)

 

 

 

EXHIBIT C

 

 

ASSIGNMENT DOCUMENTS FOR ASSIGNMENT OF $60,000

AGGREGATE PRINCIPAL AMOUNT OF THE NOTE FROM

SELLER TO EDWARD COWLE ON JULY 3, 2014

 

 

 

 

 

 

 

 

(12)

 

 

EXHIBIT D

 

FORM OF IRREVOCABLE PROXY AND

LOCK-UP AGREEMENT

 

 

